Citation Nr: 0814755	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.  

2. Entitlement to service connection for glaucoma as 
secondary to diabetes mellitus.  

3. Entitlement to service connection for post-traumatic 
stress disorder.  

4. Entitlement to service connection for drug and alcohol 
abuse.

5. Entitlement to service connection for a sinus disability.  

6. Entitlement to service connection for hearing loss.  

7. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1972 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran had requested a hearing before a Veterans Law 
Judge.  In February 2008, he was notified by letter of a 
hearing scheduled in March 2008, but he failed to appear for 
the hearing.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board, which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagreed with the Court's decision and has appealed the 
Haas decision to the United States Court of Appeals for the 
Federal Circuit.  In September 2006, the Secretary of 
Veterans Affairs imposed a stay on the adjudication of claims 
affected by Haas.  Subsequently, in Ribaudo v. Nicholson, 21 
Vet. App. 16 (2007) (per curiam), the Court temporarily 
stayed the adjudication of cases before the Board and RO that 
are potentially affected by Haas.  



The claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, such as in this 
case.  Exceptions to the stay include cases where motions to 
advance on the Board's docket have been granted, where the 
Secretary decides to order equitable relief, and where the 
Court has ordered VA to apply Haas and the Secretary has not 
appealed.  As none of these exceptions apply to this case, 
the veteran's claims of service connection for diabetes 
mellitus to include as secondary to Agent Orange exposure and 
for glaucoma due to diabetes mellitus are covered by the 
stay.  Once a final decision is reached by the Federal 
Circuit in the Haas case, the adjudication of the veteran's 
claims of service connection for diabetes mellitus and 
glaucoma will be resumed, and a separate decision will then 
be promulgated.  

The claim of service connection for a sinus disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. Post-traumatic stress disorder is not diagnosed.  

2. In September 2003, the veteran filed a claim of service 
connection for drug and alcohol abuse; drug and alcohol abuse 
was not caused by or made worse by a service-connected 
disability.  

3. There is no competent medical evidence of a current 
hearing loss disability for VA purposes.  

4. Tinnitus, first diagnosed after service, is unrelated to 
an injury, disease, or event of service origin. 




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  

2. The claim of service connection for drug and alcohol abuse 
has no legal merit.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1(m)(n), 3.301, 3.310 (2007).  

3. Hearing loss is not due to an injury or disease that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

4. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2003, in September 2003, and in 
March 2006.  The veteran was notified of the evidence needed 
to substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence, which includes evidence in his 
possession, that pertained to the claims.  The notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  



To the extent that the VCAA notice of the degree of 
disability assignable was provided after the initial 
adjudication, the notice was deficient, but as the claims of 
service connection are denied, no disability rating can be 
assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to 
the limited defect as to the degree of disability assignable 
in the VCAA notice required under Dingess, 19 Vet. App. 473.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO, but 
he did not appear for the scheduled hearing.  The RO has 
obtained the veteran's service medical records and VA 
records.  It has been pointed out by the veteran's 
representative in a statement dated in April 2008 that the 
service medical records that were obtained do not contain an 
enlistment physical examination or a separation physical 
examination.  In response to the RO request to forward the 
service medical records, the National Personnel Records 
Center indicated that the available records were forwarded.  
Consideration of the missing service medical records has been 
made in the adjudication of the claims, as will be further 
addressed in the decision below.

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for post-traumatic stress 
disorder, and further development is not required for the 
following reasons.  There is no record of post-traumatic 
stress disorder or complaints relative thereto, during or 
contemporaneous with service.  Further, there is no competent 
evidence of persistent or recurrent symptoms relative to this 
disability since service, and there is no current diagnosis 
of post-traumatic stress disorder.  

As the evidence does not indicate that post-traumatic stress 
disorder may be associated with service, a medical 
examination or medical opinion is not required for the claim 
under 38 C.F.R. § 3.159(c)(4).  

As for the claim of service connection for drug and alcohol 
abuse, the law and not the facts are dispositive in the 
claim.  Therefore, there is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

VA has conducted the necessary medical inquiry in an effort 
to substantiate the claims pertaining to hearing loss and 
tinnitus as the veteran was afforded a VA examination in June 
2004. 

As the veteran has not identified any additional records, 
such as private medical records, for the RO to obtain on his 
behalf, as there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As for claims of service connection for disability due to 
drug and alcohol abuse filed after October 31, 1990, the law 
prohibits an award of VA compensation for such disability, 
whether the claim is based on a theory of direct or secondary 
service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. 
§§ 3.1(m)(n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 
2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A 
claimant may be granted service connection for purposes of 
obtaining VA benefits other than compensation if entitlement 
to secondary service connection for drug and alcohol abuse is 
demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2- 
98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. 
West, 11 Vet. App. 280 (1998).

Service connection may be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection requires (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

II.  Analysis

Post-traumatic Stress Disorder

The veteran claims that he currently has post-traumatic 
stress disorder related to service.  He has not advanced any 
specific stressors, but in a VA consultation he reported that 
after a fellow serviceman fell overboard one night while on 
watch, he began to have sleep difficulties.  In a September 
2003 statement, he indicated that his post-traumatic stress 
disorder was due to drug abuse.  

As noted previously, the enlistment physical examination and 
separation physical examination are unavailable for review.  
Where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In this case, however, 
the appeal regarding post-traumatic stress disorder turns on 
what the evidence shows in terms of a current medical 
diagnosis.  

Service personnel records show that the veteran served on 
active duty in the Navy from August 1972 to April 1974.  His 
service included a tour aboard the U.S.S. TRUXTUN, which in 
September 2003 the National Personnel Records Center 
indicated was in the official waters of the Republic of 
Vietnam.  The veteran was awarded the Vietnam Service Medal 
with one bronze star and the National Service Defense Medal.  


There are no service medical records to show any complaint, 
finding, history, treatment, or diagnosis of post-traumatic 
stress disorder during or contemporaneous with service.  The 
service medical records do show that in February 1974 the 
veteran was seen for a psychiatric evaluation, during pre-
trial confinement, and the diagnosis was passive-aggressive 
personality disorder.  

After service, VA medical records show that the veteran was 
evaluated in the mental hygiene clinic in July 2003.  The 
impression was to rule out depression and polysubstance abuse 
in remission.  In August 2003, the examining psychiatrist 
reported that the veteran did not meet the criteria for major 
depression or any other psychiatric disorder.  In September 
2004, the diagnosis was adjustment reaction with associated 
depressive and anger features.  The examiner stated that the 
screening evaluation for post-traumatic stress disorder was 
complete, and that the veteran did not appear to have the 
disorder from his military service.     

To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  A layperson is not competent to 
diagnose post-traumatic stress disorder, as by regulation 
such a diagnosis requires medical evidence diagnosing the 
condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  
For these reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of medical evidence of a current diagnosis of 
post-traumatic stress disorder, there is no valid claim for 
service connection.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent medical evidence to 
support its finding, and as there is no competent medical 
evidence of a current diagnosis of post-traumatic stress 
disorder, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Drug and Alcohol Abuse

The veteran filed his claim of service connection for drug 
and alcohol abuse in September 2003, asserting that it was 
related to service.  

As noted previously, the enlistment physical examination and 
separation physical examination are unavailable for review.  
Where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In this case, however, 
the appeal regarding drug and alcohol abuse turns on what the 
law and not the evidence shows.  

Service medical records do not show that the veteran abused 
drugs and/or alcohol during service, and there is no 
documentation that the veteran has claimed such.  In any 
event, the law is clear that service connection may not be 
established on a direct basis or on a secondary basis for a 
disease or injury the result of the abuse of alcohol or drug.  
The law prohibiting an award of VA compensation for 
disability due to drug or alcohol abuse applies to claims 
filed after October 31, 1990.  Therefore, regardless of the 
character or quality of any evidence that the veteran might 
submit, drug and alcohol abuse that was incurred during 
military service cannot be recognized as a disability for 
which service connection may be granted.  38 U.S.C.A. §§ 
105(a), 1110; 38 C.F.R. §§ 3.1(m)(n), 3.301(a), 3.310(a).  

To the extent that current VA medical evidence shows that the 
veteran has polysubstance abuse, in remission, service 
connection for the condition is precluded by law.  Where the 
law and not the evidence is dispositive, the claim is denied 
because of lack of legal entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  



Although service connection may be granted under 38 C.F.R. § 
3.310(a) for the purpose of benefits other than compensation, 
no evidence has been presented suggesting a relationship 
between a service-connected disability (the veteran's sole 
service-connected disability is chronic lumbosacral strain) 
and drug and alcohol abuse.  It appears that the veteran may 
be claiming service connection for drug and alcohol abuse 
secondary to post-traumatic stress disorder, as interpreted 
from a statement of his representative dated in April 2008.  
However, as noted above, the underlying claim of entitlement 
to service connection for post-traumatic stress disorder is 
denied, and thus a secondary service connection claim is 
rendered moot.  

Hearing Loss

The veteran claims that he has hearing loss as a result of 
in-service acoustic trauma.  Specifically, he asserts that he 
served as a loader on 40-inch guns aboard ship and that he 
was exposed to the firing of these guns while his vessel 
patrolled the coast of the Republic of Vietnam.  

As noted previously, the enlistment physical examination and 
separation physical examination are unavailable for review.  
Where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In this case, however, 
the appeal regarding hearing loss turns on what the evidence 
shows in terms of current audiological findings.  

He served on active duty from August 1972 to April 1974.  
Service medical records do not show any complaint, finding, 
or diagnosis of hearing loss.  

After service, VA records show that in June 2004 veteran 
underwent a VA examination.  At that time, an audiogram 
revealed pure tone thresholds in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz of:  20, 20, 25, 30, and 30 in the 
right ear, and 15, 15, 15, 15, and 20.  The speech 
recognition scores, using the Maryland CNC word list, were 94 
percent for each ear.  The diagnosis was hearing within 
normal limits bilaterally, except for mild sensorineural 
hearing loss above 2000 Hertz in the right ear.  There are no 
other audiograms in the record.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There are no audiograms during service to show the existence 
of a hearing loss disability under the standards of 38 C.F.R. 
§ 3.385.  In any case, after service there is no evidence of 
hearing loss that meets the regulatory standards of 38 C.F.R. 
§ 3.385.  

As the record now stands, there is no satisfactory proof that 
the veteran has a current hearing loss disability that meets 
the VA standard of hearing disability under 38 C.F.R. § 
3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  

In the absence of proof of present hearing loss disability 
under 38 C.F.R. § 3.385, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Regarding the veteran's statements to the effect that his 
hearing loss is attributable to noise during service, he is 
competent to describe such symptoms as difficulty in hearing, 
but he is not competent to diagnose hearing impairment under 
VA standards.  For this reason, the Board rejects the 
veteran's statements as competent evidence sufficient to 
establish a diagnosis of hearing loss for VA purposes.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



In this case, as the Board may consider only independent 
medical evidence to support its finding and as there is no 
favorable medical evidence of a current hearing loss 
disability under VA standards, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

Similar to his hearing loss contentions above, the veteran 
claims that he has tinnitus as a result of in-service 
acoustic trauma.  He asserts that he was exposed to loud gun 
fire from 40-inch guns aboard his naval vessel.  

As noted previously, the enlistment physical examination and 
separation physical examination are unavailable for review.  
Where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In this case, however, 
the appeal regarding tinnitus turns on what the evidence 
shows in terms of a chronic condition since service.  

The veteran served on active duty from August 1972 to April 
1974.  Service medical records do not show any complaint, 
finding, or diagnosis of tinnitus.  

After service, VA records show that the veteran was diagnosed 
with tinnitus in July 2004 and with tinnitus by history in 
August 2004, 30 years after the veteran's discharge from 
service in April 1974.  

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In this case, tinnitus is a condition under case law, where 
lay observation has been found to be competent as to the 
presence of the disability, that is, tinnitus is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his tinnitus and an injury, disease, or event 
of service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical nexus or causation opinion, on 
VA examination in June 2004, the examiner noted the veteran's 
history as an ammunition handler aboard ship and exposure to 
excessive noise, but the examiner expressed the opinion that 
it was less likely than not that the veteran's tinnitus was 
caused by or the result of noise exposure or other cause 
during military service.  There is no other medical opinion 
of record that is probative of the etiology of the veteran's 
tinnitus. 

As the only medical nexus opinion of record is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for drug and alcohol abuse is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

On the claim of service connection for a sinus disability, 
the service medical records show that the veteran was seen 
with a complaint of nasal congestion in March 1973, that he 
was seen three times for a runny nose over the course of 
April 1973, and that he had a complaint of sinus congestion 
in April 1974.  After service, VA records show chronic 
sinusitis by history in September 2003 and a diagnosis of 
allergic rhinitis in July 2004 and August 2004. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination and medical opinion is necessary to decide the 
claim.  Accordingly, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA ear, 
nose, and throat examination to 
determine if the veteran has chronic 
sinusitis and, if so, whether it is at 
least as likely as not that the chronic 
sinus condition is related to the 
in-service complaints of nasal and 
sinus congestion during service in 
March and April 1973 and in April 1974.  
The claims file should be made 
available to the examiner for review. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of the 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
a conclusion as it is to find against 
the same conclusion

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


